Citation Nr: 0333669	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $1,422.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had certified active service from December 1942 
to January 1947 and from January 1948 to November 1949.  

In January 2001, the St. Petersburg, Florida, Regional Office 
(RO) proposed to terminate the appellant's Department of 
Veterans Affairs (VA) improved death pension benefits as of 
February 1, 2001, based upon the appellant's reported receipt 
of increased Social Security Administration (SSA) benefits.  
In February 2001, the RO informed the appellant in writing of 
the overpayment of VA improved death benefits in the amount 
of $1,422.00 and her appellate and waiver rights.  In 
February 2001, the appellant requested waiver of recovery of 
the overpayment of VA improved death pension benefits in the 
calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $1,422.00.  The appellant 
has been represented throughout this appeal by the Disabled 
American Veterans.  

On November 12, 2003, the Board granted the appellant's 
motion to advance her case of the Board's docket.  


REMAND

In her May 2001 notice of disagreement, the appellant 
advanced that she was still paying the expenses associated 
with the veteran's final illness.  As such sums are to be 
excluded from the appellant's income under the provisions of 
38 C.F.R. § 3.272(h) (2003), the appellant's May 2001 written 
statement may be reasonable construed as a notice of 
disagreement with both the creation of the overpayment in the 
calculated amount and the denial of her waiver request.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
appellant's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The appellant has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved death 
pension benefits in the amount of $1,422.00.  The RO has not 
issued a statement of the case (SOC) or a supplement 
statement of the case (SSOC) which addresses that issue.  The 
Court has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

In reviewing the Committee's April 2001 decision, the Board 
notes that the Committee concluded that the appellant's March 
2001 Financial Status Report (VA Form 20-5655) was 
incomplete.  Given that observation and the appellant's 
statements as to her continued payment of the veteran's final 
expenses, the Board finds that a current financial status 
report from the appellant would be helpful in resolving the 
issues raised by the instant appeal.   



Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
appellant fully complete a Financial 
Status Report (VA Form 20-5655).  

2.  The RO should then adjudicate the 
issue of whether the overpayment of VA 
improved death pension benefits in the 
amount of $1,422.00 was properly created.  
If the benefit sought on appeal is 
denied, the RO should then issue a SSOC 
to the appellant which contains a full 
and complete discussion of (1) whether 
the overpayment of VA improved death 
pension benefits in the amount of 
$1,422.00 was properly created; (2) the 
appellant's entitlement to waiver of 
recovery of the overpayment of VA 
improved death pension benefits in the 
calculated amount; and (3) all applicable 
laws and regulations.  Specifically, the 
SSOC should include a discussion of the 
events which led to the creation of the 
overpayment and an explanation of the 
amount of the indebtedness assessed 
against the appellant.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


